In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00002-CV




     IN THE INTEREST OF J.R. AKA J.R., A CHILD




      On Appeal from the County Court at Law No. 2
                  Gregg County, Texas
           Trial Court No. 2016-2373-CCL2




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                               MEMORANDUM OPINION
       The appellant, Dimitri Reynoso, has filed a motion with this Court seeking to voluntarily

dismiss this appeal. Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the

motion is granted. See TEX. R. APP. P. 42.1(a)(1). Accordingly, we dismiss this appeal.




                                                Bailey C. Moseley
                                                Justice

Date Submitted:       March 21, 2018
Date Decided:         March 22, 2018




                                               2